Citation Nr: 0908041	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-21 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of establishing eligibility for death 
benefits from the Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The Veteran had active service from September 1967 to 
September 1971; he died in April 1992.  A March 2005 
Determination of the Waco, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the appellant's 
claim of entitlement to recognition as the surviving spouse 
of the Veteran for VA death benefits.  This appeal to the 
Board of Veterans' Appeals (Board) stems from that adverse 
determination.  The Board remanded the case for additional 
development in March 2007, and in February 2008; the case has 
now been returned to the Board for appellate review.

The appellant submitted a request for a Travel Board hearing 
in the VA Form 9 received in June 2005.  Subsequently, in an 
August 2005 written statement, the appellant withdrew her 
request for a Travel Board hearing.  The request for a 
hearing is deemed withdrawn and the Board will continue with 
the appeal.  See 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The Veteran and the appellant were married in Oklahoma in 
April 1982.

2.  The appellant and the Veteran appeared in court in Texas 
for an Agreed Decree of Divorce in November 1984, and the 
couple's divorce was finalized in January 1985.

3.  The Veteran died in April 1992.

4.  The Veteran's death certificate identifies him as 
divorced with no surviving spouse.

5.  The evidence does not establish that the appellant and 
the Veteran underwent a valid marriage ceremony at any time 
subsequent to the divorce.

6.  There is no credible evidence that the couple lived 
together as husband and wife after the January 1985 divorce 
until the Veteran's demise.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for VA purposes.  38 U.S.C.A. 
§§ 101(3), 103, 1102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.50-3.54, 3.159, 3.204, 3.205 
(2008); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the claimant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  However the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation rather 
than on consideration of the factual evidence.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001); VAOPGCPREC 5-2004 
(June 2004), 69 Fed. Reg. 59989 (2004) (VA not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

In the present case, the law is dispositive of the claim.  
The statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist, therefore, are not applicable, 
since these would have no effect on the outcome of this 
appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002) (citing Smith v. Gober, 14 Vet. App. 227, 231 (2000) 
and Dela Cruz v. Principi,15 Vet. App. 143, 149 (2001)); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  

The Board notes that the VA has satisfied its duties to 
notify and to assist, to the extent that they apply to the 
case.  The appellant was provided with a letter from the RO 
dated in March 2008, as well as copies of the June 2005 
Statement of the Case (SOC) and the November 2008 
Supplemental Statement of the Case (SSOC); these documents 
summarized the evidence of record, informed the appellant of 
the relevant regulations, and provided a legal analysis of 
the facts and law.  The appellant has submitted evidence in 
support of her claim.  In April 2008, she indicated that she 
had no further evidence to submit.  The VA has informed the 
appellant of its and the appellant's duties and 
responsibilities in developing her claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Such evidence as was 
necessary to adjudicate her claim is of record, and there is 
no useful purpose to be served by further notice or 
development.  A medical opinion is not relevant to the claim, 
so there is no need for notice of or development of medical 
evidence.  Cf. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  The 
VA's duty to assist the appellant in the instant claim has 
been fulfilled.  The appellant is not prejudiced by appellate 
review and the Board can issue a final decision.  See 
38 U.S.C.A. §§ 5103A; 38 C.F.R. § 3.159.

The Merits of the Claim

The appellant claims that she lived with the Veteran in a 
common law marriage continuously from a month after their 
January 1985 divorce until the date of his death in April 
1992.  She maintains that the couple lived together at a 
single address in Killeen, Texas from October 1982 until 
April 1992.  In support of her claim, the appellant has 
submitted a completed VA Form 21-4170 (Statement of Marital 
Relationship) and a VA Form 21-4171 (Supporting Statement 
Regarding marriage), as well as a letter from her pastor.  
The appellant's statements declare that she and the Veteran 
had resided together continuously at the same location in 
Killeen, Texas from February 1985 to when he died in April 
1992.  The pastor's letter states that the appellant and the 
Veteran were members of his congregation in Killeen, Texas 
and that they attended church there from 1982 to 1992.

The claims file contains a marriage certificate that 
indicates the appellant and the Veteran were married in 
Oklahoma in April 1982.  A copy of the Agreed Decree of 
Divorce provided by the appellant establishes that the 
appellant and the Veteran were divorced in Texas in January 
1985; proceedings had been initiated by the appellant and the 
initial court appearance of the couple occurred in November 
1984.  The Veteran died in April 1992.

In February 2005, the appellant applied for VA benefits (VA 
Form 21-534) as the surviving spouse of the Veteran.  On her 
application, she reported a November 1984 divorce and stated 
that she and the Veteran had not lived together continuously 
from the date of the marriage until the date of the Veteran's 
death.  The appellant further stated that divorce was the 
reason for that separation.  

Regarding their marital union, the appellant does not contend 
that she and the Veteran were married by ceremony after the 
January 1985 divorce and accordingly, she has submitted no 
documentary evidence showing evidence of a valid marriage by 
ceremony to the Veteran after the January 1985 divorce.  
Rather, she argues that, since she and the Veteran never 
stopped living together - even after their divorce - she 
should be recognized as his surviving spouse for VA purposes 
based upon a common law marriage.

The term "surviving spouse" is defined as a person of the 
opposite sex who was the spouse of a veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  In determining 
whether a person is or was the spouse of a veteran, the 
validity of the marriage for VA purposes is determined 
according to the law of the place where the parties resided 
at the time of the marriage or the law of the place where the 
parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

However, where a claimant, without knowledge of any legal 
impediment, entered into a "marriage" with a veteran which, 
but for the impediment, would have been valid, and the 
claimant thereafter cohabited with the veteran for one year 
or more immediately before the veteran's death, or for any 
period of time if a child was born of the purported marriage 
or was born before such marriage, the purported marriage may 
be deemed valid, unless a claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.  The 
VA General Counsel, in a Precedent Opinion, held, that for 
purposes of section 103(a), the requirement of a marriage 
ceremony by a jurisdiction which does not recognize common-
law marriage constitutes a legal impediment to that marriage.  
See VAOPGCPREC 58-91 (O.G.C. Prec. 58-91).  A claimant's 
signed statement that he or she had no knowledge of an 
impediment to the marriage to the veteran will be accepted, 
in the absence of information to the contrary, as proof of 
that fact.  38 C.F.R. § 3.205(c).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a).

In cases involving alleged common law marriages, there must 
be proof of a common law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).

The state of Texas, where the appellant alleges that she and 
the Veteran resided, recognizes common law marriages.  The 
elements of a common law, or informal, marriage are: (1) a 
man and woman agreed to be married; (2) after the agreement 
they lived together in Texas as husband and wife; and (3) 
they represented to others in the state that they were 
married.  See TX. FAM. CODE ANN. § 2.401 (2007).  The proponent 
of such a marriage may establish these elements by either 
direct or circumstantial evidence.  See Russell v. Russell, 
865 S.W.2d 929, 932 (Tex. 1993). 

Nevertheless, in order to be entitled to VA death benefits as 
a surviving spouse of a veteran, the claimant must have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death, except where there is a 
separation due to the misconduct of, or procured by, the 
veteran without the fault of the spouse.  38 U.S.C.A. 
§ 101(3).  Fault, or the absence of fault, is to be 
determined based on an analysis of conduct at the time of 
separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).  
Temporary separations will not break the continuity of 
cohabitation.  38 C.F.R. § 3.53(a).  The statement of the 
surviving spouse as to the reason for separation will be 
accepted in the absence of contradictory information.  If the 
evidence establishes that the separation was by mutual 
consent and that the parties lived apart for the purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the veteran, the continuity of cohabitation will not 
be considered as having been broken.  38 C.F.R. § 3.53(b).  

Review of the record reveals that the appellant alleges that 
the couple lived at the same address in Killeen, Texas from 
1985 until 1992.  However, the claims file includes 
correspondence from the Veteran dated between November 1984 
and May 1991 that contains completely different information.  
The Veteran never listed the address given by the appellant 
as his residence.  In November 1984, the Veteran notified VA 
that he was living in an apartment in Killeen and that he 
wanted his VA checks sent there.  In June 1986, the Veteran 
notified VA that he had moved to a different apartment in 
Killeen and in October 1988, the Veteran provided VA with 
another address in Killeen.  In November 1989, the Veteran 
provided VA with an address in a state other than Texas and 
he followed that up, in May 1991, with another address in a 
state other than Texas.  The last address given by the 
Veteran to VA is the same address that is listed on his death 
certificate.  The death certificate indicates that the 
Veteran was divorced with no surviving spouse at the time of 
his death in April 1992.  That death certificate was provided 
to VA by the Veteran's sister and not by the appellant.

The Board does not dispute that the appellant and the Veteran 
were living together and were known to the community as a 
married couple between the April 1982 marriage and November 
1984 court proceedings which were followed by the January 
1985 divorce.  However, while the appellant does allege that 
she and the Veteran continuously cohabited from February 1985 
(a month after their divorce) until the day of the Veteran's 
death, the evidence of record does not show that she and the 
Veteran did so continuously cohabit until the date of his 
death.  The Veteran himself indicated, on several occasions, 
that he was living in residences that were not where the 
appellant says they lived together.  Furthermore, the 
evidence of record indicates that the appellant is apparently 
completely unaware that the Veteran had not lived in Texas 
since at least November of 1989.  Therefore, the Board finds 
that the preponderance of the evidence indicates that the 
Veteran, between November 1984 and 1992, was not living with 
the appellant.

As per the holding of the Court in the Gregory case, an 
analysis of the conduct of the parties at the time of the 
initial separation controls the question of fault in causing 
the separation between the parties.  The Board initially 
notes that since the appellant has denied that any separation 
ever took place, she has never alleged that any separation 
after the divorce was by mutual consent and there is no 
evidence of record to that effect.  Furthermore, the 
appellant has never stated or alleged that she was abused by 
the Veteran after the divorce.  

As referenced above, the statements of the surviving spouse 
as to the reason for the separation will be accepted in the 
absence of contradictory information.  Here, the appellant 
has denied that any separation took place, but there is 
contemporaneous evidence, provided by the Veteran from 
November 1984 onward, that there was a separation.  
Furthermore, in her initial application, in February 2005, 
the appellant herself stated that she did not cohabit with 
the Veteran between their divorce and his death.  This 
evidence contradicts the appellant's claim that she lived 
with the Veteran continuously.  She has submitted no 
documentary evidence of any type in support of her claim.  
The weight of the documentary evidence, as discussed above, 
clearly indicates that the parties were not living together.  
Moreover, the Board finds this evidence to be more credible 
and probative than the appellant's statements to the contrary 
and the third party statement.  

The Board acknowledges the arguments advanced by the 
appellant and is sympathetic to her situation.  However, the 
appellant's lay statements supporting the alleged common law 
marriage are overwrought with inconsistencies and are not 
credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.) Thus, after 
weighing all of the evidence, the Board concludes that the 
evidence is insufficient to establish that a valid common law 
marriage existed and that the preponderance of the evidence 
of record is against the appellant's claim that she is 
entitled to recognition as the surviving spouse of the 
Veteran based on a valid common law marriage, or any other 
type of marriage for the purpose of VA death benefits. 

In summary, the appellant did not satisfy the requirement for 
a deemed valid marriage that she cohabit with the Veteran 
until the time of his death.  Accordingly, the evidence is 
against the appellant's claim for recognition as surviving 
spouse of the Veteran.  Moreover, the evidence is not so 
evenly balanced as to create a reasonable doubt, and the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b).

The Board is bound by the laws and regulations.  38 U.S.C.A. 
§ 7104.  It appears that there is no possible provision to 
allow a grant of the benefit sought on appeal since the 
statutory and regulatory requirements are shown not to have 
been met.  The legal criteria, not the facts, are dispositive 
of the issue.  The appellant has failed to state a claim upon 
which relief could be granted, and, as a matter of law, the 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is 
dispositive, the appeal to the Board is terminated).

Additionally, the benefit of the doubt doctrine is 
inapplicable, since the issue on appeal involves the 
claimant's status.  The Court has held that "'when dealing 
with a question of status,...the person seeking to establish 
that status must prove it by a preponderance of the evidence 
and that, therefore, the benefit of the doubt doctrine is not 
applicable to that determination."  Sykes v. Principi, U.S. 
Vet. App. No. 91-770 (Jan. 15, 1993) (a single-judge 
memorandum decision, citing Rogers v. Derwinski, 2 Vet. App. 
419, 422 (1992); Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  
Therefore, the appellant's claim for entitlement to VA death 
compensation benefits must be denied, due to the absence of 
legal merit or lack of entitlement under the law.


ORDER

Recognition of the appellant as the surviving spouse of the 
veteran for the purpose of VA benefits is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


